Case 1:18-cr-00457-AMD-CLP Document 233 Filed 10/26/20 Page 1 of 3 PageID #: 3868


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York

  JN/DKK/LB/CJN                                     271 Cadman Plaza East
  F. #2017R05903                                    Brooklyn, New York 11201


                                                    October 23, 2020


  By Email and ECF

  Thomas C. Green
  Mark D. Hopson
  Michael Levy
  Joan M. Loughnane
  Sidley Austin LLP

  David Bitkower
  Matthew S. Hellman
  Jenner & Block LLP

                  Re:   United States v. Huawei Technologies Co., Ltd., et al.
                        Criminal Docket No. 18-457 (S-3) (AMD)

  Dear Counsel:

                Enclosed please find the government’s production of discovery in accordance
  with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
  government’s previous productions. The discovery is being produced pursuant to the
  Protective Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The
  government also requests reciprocal discovery from the defendants.
 Case 1:18-cr-00457-AMD-CLP Document 233 Filed 10/26/20 Page 2 of 3 PageID #: 3869




    I.       The Government’s Discovery



         Document Description            Category of                      Bates Range
                                     Discovery Pursuant
                                     to Protective Order

    Documents related to Quintel      Discovery Material      DOJ_HUAWEI_A_0007271201 –
Technology v. Huawei Technologies,         (“DM”)              DOJ_HUAWEI_A_0007721230
et al., 15-CV-307 (ALM) (E.D.T.X)

    Blog post regarding Huawei               DM                DOJ_HUAWEI_B_0000007933-
                                                               DOJ_HUAWEI_B_0000007936

  Financial Institution Documents,    Sensitive Discovery      DOJ_HUAWEI_B_0000007937-
 including Written Correspondence           Material           DOJ_HUAWEI_B_0000007958



                                                    Very truly yours,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:      /s/ Julia Nestor
                                                    Alexander A. Solomon
                                                    Julia Nestor
                                                    David K. Kessler
                                                    Sarah Evans
                                                    Assistant United States Attorneys
                                                    (718) 254-7000

                                                    DEBORAH L. CONNOR
                                                    Chief, Money Laundering and Asset
                                                    Recovery Section, Criminal Division
                                                    U.S. Department of Justice

                                            By:     /s/ Christian J. Nauvel
                                                    Laura Billings
                                                    Christian J. Nauvel
                                                    Trial Attorneys




                                                2
Case 1:18-cr-00457-AMD-CLP Document 233 Filed 10/26/20 Page 3 of 3 PageID #: 3870




                                                JAY I. BRATT
                                                Chief, Counterintelligence and Export
                                                Control Section
                                                National Security Division, U.S. Department
                                                of Justice

                                         By:    /s/ Thea D. R. Kendler
                                                Thea D. R. Kendler
                                                David Lim
                                                Trial Attorneys

  cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                            3
